           Case 2:19-cv-01710-JLR-TLF Document 59 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         FREDERICK PHILIP MADRID,                      CASE NO. C19-1710JLR-TLF

11                              Plaintiff,               ORDER OF REFERENCE
                  v.
12
           LUCAS ADKINS, et al.
13
                                Defendants.
14

15         Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

16   refers to Magistrate Judge Theresa Fricke Plaintiff’s pending motion for joinder (Dkt.

17   # 44). See 28 U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule

18   of Civil Procedure 72(a) governs any objections to Magistrate Judge Theresa Fricke’s

19   rulings concerning the above-described motion. See Fed. R. Civ. P. 72(a); Local Rules

20   W.D. Wash. MJR 3(b).

21         Accordingly, the court ORDERS that Plaintiff’s motion for joinder (Dkt. # 44) is

22   referred to Magistrate Judge Theresa Fricke. The court further DIRECTS and


     ORDER - 1
           Case 2:19-cv-01710-JLR-TLF Document 59 Filed 12/07/20 Page 2 of 2




 1   EMPOWERS Magistrate Judge Theresa Fricke to conduct hearings and make further

 2   necessary orders consistent with 28 U.S.C. § 636, the local rules, and this order.

 3          Dated this 7th day of December, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
